                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:19-CV-00642-FDW-DSC
                JIUNA WANG
                YUELIN LIU,

                                Plaintiffs,

                    v.                                                            ORDER

                LI ZHOU
                NYZ MANAGEMENT SERVICES,
                LLC
                SCOTT XI YAO
                DANIN NOUANTHANUVANH,

                                Defendants.


                         THIS MATTER is before the Court on Plaintiffs’ Motion for Entry of Default and

               Appropriate Relief. (Doc. No. 20). On October 19, 2020, this Court ordered Plaintiffs to proceed

               with arbitration as previously mandated. (Doc. No. 23). Plaintiffs proceeded to arbitration in

               compliance with this Court’s Orders, and the arbitration was finalized in November. (Doc. No.

               25). Arbitration resulted in a favorable award for Plaintiffs, and the award is pending confirmation

               in state court. (Doc. No. 25). Because this matter has been settled in arbitration, Plaintiff’s pending

               Motion for Entry of Default (Doc. No. 20) is DENIED AS MOOT.

                         IT IS SO ORDERED.
Signed: January 27, 2021




                      Case 3:19-cv-00642-FDW-DSC Document 26 Filed 01/27/21 Page 1 of 1
